         Case 3:19-cv-02552-VC Document 108 Filed 02/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  STATE OF CALIFORNIA BY AND                       Case No. 19-cv-02552-VC
  THROUGH ATTORNEY GENERAL
  XAVIER BECERRA, et al.,
                                                   ORDER RE HEARING
                Plaintiffs,

          v.

  ALEX M. AZAR, et al.,
                Defendants.

       The Court has concluded that the plaintiffs have standing, and at the hearing will only

hear argument on the merits.

       IT IS SO ORDERED.

Dated: February 11, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
